Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 11/04/2020 and IDS filed on 1/12/2021 and 2/12/2021. Claims 2-21 are pending.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 2-13 and 15-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,853,309 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application recited a method and controller for copying trim data from set of fuses based on fuse header having limitations that correspond to the limitations of the method and controller of copying trim data of the current application.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorman et al. (U.S. Pub. No. 2016/0224451).

As per claim 15, Gorman discloses:
A method, comprising: 
identifying a set of fuses that are coupled with a set of registers (See Figure 
1, i.e. fuse domains & Para [0020], i.e. fuse domain 32-34…each core … embedded 
memory), each fuse of the set of fuses storing trim data available to be copied to 
the set of registers (See Para [0022], i.e. fuse bay 12…stores repair and system 
information…downloaded to…fuse domain); 
identifying one or more fuse headers as part of the trim data, each fuse 
header of the one or more fuse headers comprising one or more subfields that 
indicate how the trim data is to be copied to the set of registers (See Para [0023]-
[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding 
fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory 
cores, See Figures 2-4 – See Para [0042]-[0050] , [The header identify which fuse 
domains (register) to be download to, is consider as the how to be copied]) and 
copying a subset of the trim data available to be copied to the set of registers in accordance with the one or more fuse headers  (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 , See Para [0042]-[0050] – [prior art use header in order to direct data download/copying to fuse domains (registers) is considered as the copying]).

As per claim 16, Gorman discloses all of the features of claim 1 as discloses above wherein Gorman also discloses identifying, within each fuse header, a fuse address count subfield, or a skip option subfield, or a fuse identity subfield, or a register start address subfield, or any combination thereof, wherein copying the subset of the trim data is based at least in part on the fuse address count subfield, or the skip option subfield, or the fuse identity subfield, or the register start address subfield, or any combination thereof  (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 , See Para [0042]-[0050] –[prior art include fuse ID and address – See Figures 5 & 6]).




Allowable Subject Matter

8.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


10.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 2-14 and 19-21: The prior art made of record does not teach or fairly suggest the method/controller for copying trim data with fuse header that include subfields with information mapping a plurality of fuse addresses to a plurality of register addresses having combination of features as recited in independent claim 2 and/or 19 – wherein claims 3-14 depend on claim 2, and wherein claims 20 and 21 depend on claim 19.
	With respect to claims 17 and 18: The prior art of record does not teach the limitations of claim 17, where claim 18 depend on claim 17.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851